     Case 3:20-cv-00234-MMD-WGC Document 4 Filed 06/02/20 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6    JAMES CORNELIUS,                                     Case No. 3:20-cv-00234-MMD-WGC

7                                     Plaintiff,                         ORDER
             v.
8

9    STATE OF NEVADA, et al.,

10                               Defendants.

11

12          On April 15, 2020, this Court issued an order directing Plaintiff James Cornelius to

13   file his own amended complaint and his own fully complete application to proceed in forma

14   pauperis or to pay the full filing fee of $400 within 30 days from the date of that order. (ECF

15   No. 1 at 14.) The 30-day period has now expired, and Plaintiff James Cornelius has not

16   filed an amended complaint, an application to proceed in forma pauperis, paid the full $400

17   filing fee, or otherwise responded to the Court’s order.

18          District courts have the inherent power to control their dockets and “[i]n the exercise

19   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

20   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

21   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

22   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

23   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local

24   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for

25   failure to comply with an order requiring amendment of complaint); Carey v. King, 856

26   F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule

27   requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal

28   Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with
     Case 3:20-cv-00234-MMD-WGC Document 4 Filed 06/02/20 Page 2 of 3


1    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming

2    dismissal for lack of prosecution and failure to comply with local rules).

3           In determining whether to dismiss an action for lack of prosecution, failure to obey

4    a court order, or failure to comply with local rules, the Court must consider several factors:

5    (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to

6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

7    disposition of cases on their merits; and (5) the availability of less drastic alternatives. See

8    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

9    Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

10          Here, the Court finds that the first two factors, the public’s interest in expeditiously

11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

15   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

16   disposition of cases on their merits—is greatly outweighed by the factors in favor of

17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey the

18   court’s order will result in dismissal satisfies the “consideration of alternatives”

19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

20   at 1424.

21          The Court’s order requiring Plaintiff James Cornelius to file his own amended

22   complaint within 30 days expressly stated, “[i]f any of these plaintiffs fails to file a signed

23   amended complaint within 30 days of this order, that plaintiff’s case will be dismissed

24   without prejudice to that plaintiff later filing a new action with a new complaint.” (ECF No.

25   1 at 14.) Further, the Court’s order requiring Plaintiff James Cornelius to file his own

26   application to proceed in forma pauperis or pay the full filing fee within 30 days expressly

27   stated, “[i]f any of these plaintiffs fails to either pay the complete filing fee or file a complete

28   application to proceed in forma pauperis, including the required financial attachments,

                                                      2
     Case 3:20-cv-00234-MMD-WGC Document 4 Filed 06/02/20 Page 3 of 3


1    within 30 days of the date of this order, the action by that plaintiff will be dismissed without

2    prejudice to that plaintiff later filing an action in a new case with a new complaint and either

3    paying the filing fee or filing a complete application to proceed in forma pauperis with the

4    required financial documents.” (Id. at 14.) Thus, Plaintiff James Cornelius had adequate

5    warning that dismissal would result from his noncompliance with the Court’s order to file

6    an amended complaint and an application to proceed in forma pauperis or pay the full

7    filing fee within 30 days.

8           It is therefore ordered that this action is dismissed without prejudice based on

9    Plaintiff James Cornelius' failure to file an amended complaint and an application to

10   proceed in forma pauperis or to pay the full filing fee in compliance with this Court’s order

11   dated April 15, 2020.

12          It is further ordered that the Clerk of Court enter judgment in accordance with this

13   order and close this case.

14          DATED THIS 2nd day of June 2020.

15

16

17                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                    3
